IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PHOENIX TRANS, INC. AND ATLANTIC : No. 465 EAL 2014
TRANS, INC.,                     :
                                 : Petition for Allowance of Appeal from the
                Petitioners      : Order of the Superior Court
                                 :
                                 :
           v.                    :
                                 :
                                 :
JERENE COLEMAN,                  :
                                 :
                Respondent       :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.